Birdsong, Judge.
Appellant was convicted, by a jury, of motor vehicle theft, and was sentenced to six years in the penitentiary. *36Appellant was represented at trial by appointed counsel following conviction and at the request of the appellant, notice of appeal was filed in this court on December 14, 1978.
Decided February 9, 1979.
Charles A. DeVaney, for appellant.
Richard E. Allen, District Attorney, for appellee.
Appointed counsel filed with this court a motion to withdraw as counsel on the grounds that an appeal in this case would be frivolous. Counsel in his brief, which accompanied the motion, stated that a careful review of the record disclosed no basis for appeal; a copy of the motion and brief were served on the appellant, who has neither responded to the brief nor requested the appointment of other counsel. The procedures followed by counsel for appellant are in accordance with the requirements established in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493).
This court, after reviewing the record of the proceedings and the trial, is of the opinion that no error of law was committed in the trial court, and that the appeal is wholly frivolous. Bethay v. State, 237 Ga. 625 (229 SE2d 406).
The motion to withdraw as counsel is granted, and the appeal is dismissed.

Appeal dismissed.


Quillian, P. J., and Smith, J., concur.